NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-10477
                                                     18-10478
                Plaintiff-Appellee,
                                                D.C. Nos. 4:17-cr-00730-CKJ-JR-1
 v.                                                       4:15-cr-01146-CKJ-JR-1

CARLOS GOMEZ-ROBLES,                            MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Carlos Gomez-Robles appeals his guilty-plea

conviction and 57-month sentence for reentry of a removed alien, in violation of 8

U.S.C. § 1326, and the revocation of supervised release and partially consecutive

21-month sentence imposed upon revocation. Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Gomez-Robles’s counsel has filed a brief stating that there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Gomez-Robles the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Gomez-Robles waived his right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waivers. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

      Appellee’s motion for leave to file its late letter is GRANTED.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                         18-10477 & 18-10478